Name: Commission Regulation (EC) No 2086/2002 of 25 November 2002 amending Regulation (EC) No 753/2002 laying down certain rules for applying Council Regulation (EC) No 1493/1999 as regards the description, designation, presentation and protection of certain wine sector products
 Type: Regulation
 Subject Matter: agricultural activity;  consumption;  marketing;  beverages and sugar
 Date Published: nan

 Avis juridique important|32002R2086Commission Regulation (EC) No 2086/2002 of 25 November 2002 amending Regulation (EC) No 753/2002 laying down certain rules for applying Council Regulation (EC) No 1493/1999 as regards the description, designation, presentation and protection of certain wine sector products Official Journal L 321 , 26/11/2002 P. 0008 - 0008Commission Regulation (EC) No 2086/2002of 25 November 2002amending Regulation (EC) No 753/2002 laying down certain rules for applying Council Regulation (EC) No 1493/1999 as regards the description, designation, presentation and protection of certain wine sector productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 2585/2001(2), and in particular Articles 53 and 80 thereof,Whereas:(1) Commission Regulation (EC) No 753/2002(3) provides for a period to elapse between its entry into force and the date from which it is to apply, namely 1 January 2003, to allow the operators and authorities concerned a smooth transition from the previous rules, included in several Council and Commission Regulations on the designation and presentation of wine and the new detailed rules implementing Regulation (EC) No 1493/1999.(2) In order to allow the Member States more time to bring their national legislation up to date, following many discussions between the various authorities concerned and between those authorities and the trade, and so that economic operators are not inconvenienced by measures entering into force on 1 January 2003, i.e. in the middle of the current wine year, and in order to provide certain third countries with the necessary information on the new Regulation, the date of application of Regulation (EC) No 753/2002 should be postponed until the beginning of the next wine year.(3) Regulation (EC) No 753/2002 should be amended accordingly.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 753/2002 is hereby amended as follows:(a) In the first subparagraph of Article 47(2), "31 December 2002" is replaced by "31 July 2003".(b) In the second paragraph of Article 49, "1 January 2003" is replaced by "1 August 2003".Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 November 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 345, 29.12.2001, p. 10.(3) OJ L 118, 4.5.2002, p. 1.